Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 22, 2017 by and among Argos Therapeutics, Inc., a Delaware
corporation (the “Company”), and Saint-Gobain Plastics Performance Corporation,
a California corporation (“Saint-Gobain”).

 

The parties hereby agree as follows:

 

1.       Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Shares” means shares of Common Stock or others securities issued or
issuable upon the conversion of the Convertible Note.

 

“Convertible Note” means the convertible promissory note in the aggregate
original principal amount of $2,360,000 issued to Saint-Gobain pursuant to the
Satisfaction and Release Agreement, dated as of the date hereof, by and among
the Company and Saint-Gobain (the “Satisfaction and Release Agreement”).

 

“Effective Date” has the meaning set forth in the Satisfaction and Release
Agreement.

 

“Initial Common Shares” has the meaning set forth in the Satisfaction and
Release Agreement.

 

“Investor” means Saint-Gobain and any Affiliate or permitted transferee of
Saint-Gobain who is a subsequent holder of Registrable Securities.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 



 

 

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means (i) the Initial Common Shares, (ii) the
Conversion Shares and ,(iii) any other securities issued or issuable with
respect to or in exchange for or replacement of the Initial Common Shares or the
Conversion Shares, whether by merger, charter amendment, dividend, distribution
or otherwise; provided that a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for sale without restriction by the
Investor pursuant to Rule 144 under the 1933 Act.

 

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Filings” means true and complete copies of the Company’s filings pursuant
to the 1934 Act, including the exhibits thereto.

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2.       Registration.

 

(a)       Registration Statements. Promptly following the Effective Date but no
later than forty-five (45) days after the Effective Date (the “Filing
Deadline”), the Company shall prepare and file with the SEC one Registration
Statement covering the resale of all of the Registrable Securities. Subject to
any SEC comments, such Registration Statement shall include the plan of
distribution attached hereto as Exhibit A; provided, however, that the Investor
shall not be named as an “underwriter” in such Registration Statement without
the Investor’s prior written consent. Such Registration Statement also shall
cover, to the extent allowable under the 1933 Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities. Such Registration
Statement (and each amendment or supplement thereto) shall be provided in
accordance with Section 3(c) to the Investor prior to its filing or other
submission. If such a Registration Statement covering the Registrable Securities
is not filed with the SEC on or prior to the Filing Deadline, the Company will
make payments to the Investor, as liquidated damages and not as a penalty, in an
amount equal to $10,000 for each 30-day period or pro rata for any portion
thereof following the Filing Deadline for which no such Registration Statement
is filed with respect to the Registrable Securities. Such payments shall
constitute the Investor’s exclusive monetary remedy for such events, but shall
not affect the right of the Investor to seek injunctive relief. Such payments
shall be made to the Investor in cash no later than three (3) Business Days
after the end of each 30-day period (the “Payment Date”). Interest shall accrue
at the rate of 1% per month on any such liquidated damages payments that shall
not be paid by the Payment Date until such amount is paid in full.

 



2

 

 

(b)       Expenses. The Company will pay all expenses associated with the
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, and
the legal expenses of the Investor incurred in connection with the resale
registration obligations of the Company, but excluding discounts, commissions,
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals with respect to the Registrable Securities being sold;
provided, however, that the total legal expenses of the Investor for which the
Company shall be liable shall not exceed $30,000.

 

(c)       Effectiveness; Maintenance.

 

(i)       The Company shall use best efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof. The Company
shall respond promptly to any and all comments made by the staff of the SEC on
such Registration Statement, and shall submit to the SEC, within two (2)
Business Days after the Company learns that no review of the Registration
Statement will be made by the staff of the SEC or that the staff of the SEC has
no further comments on such Registration Statement, as the case may be, a
request for acceleration of the effectiveness of such Registration Statement to
a time and date not later than two (2) Business Days after the submission of
such requests. The Company shall notify the Investor by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
the Registration Statement is declared effective and shall simultaneously
provide the Investor with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
If (A) such Registration Statement covering the Registrable Securities is not
declared effective by the SEC prior to the 60th day after the Filing Deadline;
or (B) after such Registration Statement has been declared effective by the SEC,
if such Registration Statement is not available to cover any sales of
Registrable Securities registered by such Registration Statement including by
reason of a stop order or the Company’s failure to update such Registration
Statement, other than as a result of any Allowed Delay (as defined below), then
the Company will make payments to the Investor if then holding Registrable
Securities, as liquidated damages and not as a penalty, in an amount equal to
$10,000 for each 30-day period or pro rata for any portion thereof following the
date by which such Registration Statement should have been effective (the
“Blackout Period”). Such payments shall constitute the Investor’s exclusive
monetary remedy for such events, but shall not affect the right of the Investor
to seek injunctive relief. The amounts payable as liquidated damages pursuant to
this paragraph shall be paid monthly within three (3) Business Days of the last
day of each month following the commencement of the Blackout Period until the
termination of the Blackout Period (the “Blackout Period Payment Date”). Such
payments shall be made to the Investor in cash. Interest shall accrue at the
rate of 1% per month on any such liquidated damages payments that shall not be
paid by the Blackout Payment Date until such amount is paid in full.

 



3

 

 

(ii)       For not more than thirty (30) consecutive days or for a total of not
more than sixty (60) days (which need not be consecutive) in any twelve
(12) month period, the Company may suspend the use of any Prospectus included in
any Registration Statement contemplated by this Section in the event that the
Company determines in good faith that such suspension is necessary to (A) delay
the disclosure of material nonpublic information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
Registration Statement or the related Prospectus so that such Registration
Statement or Prospectus shall not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the case of the Prospectus in light of the
circumstances under which they were made, not misleading (an “Allowed Delay”);
provided, that the Company shall promptly (a) notify the Investor in writing of
the commencement of an Allowed Delay, but shall not (without the prior written
consent of the Investor) disclose to the Investor any material nonpublic
information giving rise to an Allowed Delay, (b) advise the Investor in writing
to cease all sales under such Registration Statement until the end of the
Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.

 

(d)       Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in the Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires the Investor to be named
as an “underwriter,” the Company shall use its best efforts to persuade the SEC
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that the Investor is not an “underwriter.” The Investor
shall have the right to participate or have its counsel participate in any
meetings or discussions with the SEC regarding the SEC’s position and to comment
or have its counsel comment on any written submission made to the SEC with
respect thereto. No such written submission shall be made to the SEC to which
the Investor’s counsel reasonably objects. In the event that, despite the
Company’s best efforts and compliance with the terms of this Section 2(d), the
SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name the Investor as an “underwriter” in such Registration Statement without the
prior written consent of the Investor. Any cut-back imposed on the Investor
pursuant to this Section 2(d) shall be applied first to any of the Registrable
Securities of the Investor as the Investor shall designate, unless the SEC
Restrictions otherwise require or provide or the Investor otherwise agrees. No
liquidated damages shall accrue as to any Cut Back Shares until such date as the
Company is able to effect the registration of such Cut Back Shares in accordance
with any SEC Restrictions applicable to such Cut Back Shares (such date, the
“Restriction Termination Date”). From and after the Restriction Termination Date
applicable to any Cut Back Shares, all of the provisions of this Section 2
(including the Company’s obligations with respect to the filing of the
Registration Statement and its obligations to use best efforts to have such
Registration Statement declared effective within the time periods set forth
herein and the liquidated damages provisions relating thereto) shall again be
applicable to such Cut Back Shares; provided, however, that the Filing Deadline
for the Registration Statement including such Cut Back Shares shall be ten (10)
Business Days after such Restriction Termination Date.

 



4

 

 

(e)       Other Registration Statements. Following the Effective Date, until the
Registration Statement contemplated under this Agreement registering the
Registrable Securities has been declared effective, the Company will not
register any Company securities for sale or resale other than pursuant to such
Registration Statement or pursuant to that certain Registration Rights
Agreement, dated September 22, 2017, by and between the Company and Invetech Pty
Ltd.

 

3.       Company Obligations. The Company will use best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:

 

(a)       use best efforts to cause the Registration Statement to become
effective and to remain continuously effective for a period that will terminate
upon the earlier of (i) the date on which all Registrable Securities covered by
such Registration Statement as amended from time to time, have been sold, and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold without restriction within a ninety (90) day period
pursuant to Rule 144 under the 1933 Act (the “Effectiveness Period”) and advise
the Investor promptly in writing when the Effectiveness Period has expired;

 

(b)       prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the related Prospectus as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

 

(c)       provide copies to and permit Investor’s legal counsel to review such
Registration Statement and all amendments and supplements thereto in advance of
their filing with the SEC and not file any document to which such counsel
reasonably objects;

 

(d)       furnish to the Investor and its legal counsel (i) immediately after
the same is prepared and publicly distributed, filed with the SEC, or received
by the Company (but not later than one (1) Business Day after the filing date,
receipt date or sending date, as the case may be) one (1) copy of the
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment)
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as the Investor may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by the Investor that are covered by such
Registration Statement;

 



5

 

 

(e)       use best efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment and to notify the
Investor of the issuance of such order and the resolution thereof;

 

(f)       use best efforts to register or qualify (unless an exemption from the
registration or qualification exists) the Registrable Securities for offer and
sale under the securities or blue sky laws of such domestic jurisdictions as are
reasonably requested by the Investor and do any and all other acts or filings
necessary or advisable to enable a distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(f), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(f), or (iii) file a general consent to service of
process in any such jurisdiction unless the Company is already subject to
service in such jurisdiction and except as may be required by the 1933 Act;

 

(g)       immediately notify the Investor, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(h)       use its best efforts either to (i) cause all of the Registrable
Securities covered by each Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, (ii) secure
designation and quotation of all of the Registrable Securities covered by each
Registration Statement on the OTC Bulletin Board, or (iii) if, despite the
Company’s efforts to satisfy the preceding clauses (i) or (ii) the Company is
unsuccessful in satisfying the preceding clauses (i) or (ii), without limiting
the generality of the foregoing, to use best efforts to arrange for at least two
market makers to register with the Financial Industry Regulatory Authority as
such with respect to such Registrable Securities;

 



6

 

 

(i)       if requested by the Investor, as soon as practicable after receipt of
notice from such Investor and subject to any Allowed Delay pursuant to Section
2(c)(ii), (i) incorporate in the Prospectus or post-effective amendment such
information as the Investor reasonably requests to be included in the
Registration Statement relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering and (ii) make all required filings of such
Prospectus or post-effective amendment after being notified of the matters to be
incorporated in such Prospectus or post-effective amendment;

 

(j)       in connection with an underwritten offering, enter into an
underwriting agreement, in usual and customary form, with the underwriter(s) of
such offering;

 

(k)       otherwise use best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, including, without
limitation, Rule 172 under the 1933 Act, file any final Prospectus, including
any supplement or amendment thereof, with the SEC pursuant to Rule 424 under the
1933 Act, promptly inform the Investor in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 and, as a result thereof, the Investor is required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act, including Rule 158 promulgated thereunder (for the
purpose of this subsection 3(i), “Availability Date” means the 45th day
following the end of the fourth full fiscal quarter following the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter); and

 

(l)       with a view to making available to the Investor the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investor to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction within a ninety (90) day
period by the holders thereof pursuant to Rule 144 or any other rule of similar
effect or (B) such date as all of the Registrable Securities shall have been
resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act; and (iii) furnish to the
Investor upon request, as long as the Investor owns any Registrable Securities,
(A) a written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Investor of any
rule or regulation of the SEC that permits the selling of any such Registrable
Securities without registration.

 



7

 

 

(m)       otherwise use its best efforts to take all other steps necessary to
effect the registration of such Registrable Securities contemplated hereby.

 

4.       Obligations of the Investor.

 

(a)       The Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least ten (10) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
the Investor of the information the Company requires from the Investor if the
Investor is to have any of the Registrable Securities included in such
Registration Statement. The Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if the Investor is to have any of the
Registrable Securities included in such Registration Statement. If the Investor
fails to provide to the Company the information required by this Section 4(a) by
such date, the Company shall not be obligated to include the Investor’s
Registrable Securities in such Registration Statement until such information has
been supplied by the Investor and the Filing Deadline shall be extended by the
number of Business Days that transpired between such date the information was
due and the date the information was supplied by the Investor.

 

(b)       The Investor, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless the Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)       The Investor agrees that, upon receipt of any notice from the Company
of either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii)
or (ii) the happening of an event pursuant to Section 3(h) hereof, the Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement, until the Investor is advised by the Company that
such dispositions may again be made.

 

(d)       The Investor agrees that, on any trading day for the principal market
on which the Common Stock is then listed (the “Principal Market”), it will not
dispose of or agree to dispose of, whether or not pursuant to the Registration
Statement, a number of shares of Registrable Securities in the aggregate that
exceeds 7.5% of the weighted average daily trading volume of the Common Stock
over the 20 consecutive trading days immediately preceding such trading day (as
adjusted for stock dividends, stock splits, stock combinations,
recapitalizations and similar events affecting the Common Stock), without the
Company’s prior consent.

 

5.       Due Diligence Review; Information.

 

The Company shall make available, during normal business hours, for inspection
and review by the Investor and advisors and representatives of the Investor and
any underwriters (who may or may not be affiliated with the Investor and who are
reasonably acceptable to the Company), all SEC Filings and other filings with
the SEC, and all other corporate documents and properties of the Company as may
be reasonably necessary for the purpose of such review, for the sole purpose of
enabling the Investor and such representatives, advisors and underwriters and
their respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the accuracy of the Registration Statement; provided
that the Company shall have no obligation to provide such information or
documentation (i) that the Company reasonably determines in good faith to be a
trade secret or highly confidential information or (ii) to any such
representative, advisor, underwriter, accountant or attorney unless and until
such representative, advisor, underwriter, accountant or attorney has entered
into a confidentiality agreement with the Company on terms satisfactory to the
Company with respect to such information and documentation.

 



8

 

 

6.       Indemnification.

 

(a)       Indemnification by the Company. The Company will indemnify and hold
harmless the Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls, or
is alleged to control, the Investor within the meaning of the 1933 Act, against
any losses, claims, damages or liabilities, joint or several, to which they may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement or omission or
alleged omission of any material fact contained in the Registration Statement,
any preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) the omission or alleged omission to state, in any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”), a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(iii) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration to the extent Registrable Securities of the Investor were
registered thereunder; or (iv) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on
the Investor’s behalf pursuant to the Investor’s affirmative request under
Section 3(f) hereof; and the Company will reimburse the Investor, and each such
officer, director or member and each such controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by the Investor, or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, and provided further that the foregoing indemnity shall
not apply to amounts paid in settlement of any loss, claim, damage, liability or
expense if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld).

 



9

 

 

(b)       Indemnification by the Investor. The Investor agrees to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, its
directors, officers, employees, stockholders and each person who controls the
Company (within the meaning of the 1933 Act) against any losses, claims,
damages, liabilities and expense (including reasonable attorney fees) resulting
from any untrue statement of a material fact or any omission of a material fact
required to be stated in the Registration Statement or Prospectus or preliminary
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by the Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any loss, claim, damage, liability or expense if such
settlement is effected without the consent of the Investor (which consent shall
not be unreasonably withheld). In no event shall the liability of the Investor
be greater in amount than the dollar amount of the proceeds (net of all expense
paid by the Investor in connection with any claim relating to this Section 6 and
the amount of any damages the Investor has otherwise been required to pay by
reason of such untrue statement or omission) received by the Investor upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.

 

(c)       Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

 

(d)       Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by a holder of Registrable Securities. No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the 1933 Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 



10

 

 

7.       Preservation of Rights. The Company shall not enter into any agreement,
take any action, or permit any change to occur with respect to its securities
that violates or conflicts with the rights expressly granted to the Investor in
this Agreement.

 

8.       Miscellaneous.

 

(a)       Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and the Investor. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent of the Investor
to such amendment, action or omission.

 

(b)       Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if sent by electronic mail
during normal business hours of the recipient, then notice shall be deemed given
when sent, and if not sent during normal business hours, then notice shall be
deemed given on the recipient’s next business day, (iii) if given by facsimile,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iv) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (v) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

 

If to the Company:

Argos Therapeutics, Inc.
4233 Technology Drive
Durham, North Carolina 27704
Attention: Chief Executive Officer
Fax: (919) 287-6336
E-mail: jabbey@argostherapeutics.com

 



11

 

 

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention: Stuart Falber
Fax: (617) 526-5000
E-mail: Stuart.Falber@wilmerhale.com

 

If to the Investor:

Saint-Gobain Performance Plastics Corporation.
20 Moores Road
Malvern, Pennsylvania 19355
Attention: John Pettibone
E-mail: John.S.Pettibone@saint-gobain.com

 

(c)       Assignments and Transfers by Investor. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investor and its
respective successors and assigns. The Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of the Convertible Note or the Registrable
Securities by the Investor to such person, provided that the Investor complies
with all laws applicable thereto and the provisions of the Satisfaction and
Release Agreement, provides written notice of assignment to the Company promptly
after such assignment is effected, and such person agrees in writing to be bound
by all of the provisions contained herein.

 

(d)       Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Investor, provided, however, that in the event that
the Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock or Conversion Shares
are converted or exchanged into the securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Investor in connection with such transaction or issued or issuable upon
conversion of the Convertible Note unless such securities are otherwise freely
tradable by the Investor after giving effect to such transaction.

 

(e)       Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)       Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 



12

 

 

(g)       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h)       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)       Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)       Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[remainder of page intentionally left blank]

 



13

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY: ARGOS THERAPEUTICS, INC.       By:  Richard Katz     Name:  Richard
Katz     Title:  Chief Financial Officer

 

 

 

 

 

 



14

 

 

INVESTOR:

SAINT-GOBAIN PERFORMANCE PLASTICS CORPORATION

 

      By:  /s/ Marco Corrales     Name:  Marco Corrales     Title:  V.P. Fluid
Systems

 

 

 

 

 

 

 

 

 



15

 

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

– ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

– block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

– purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

– an exchange distribution in accordance with the rules of the applicable
exchange;

 

– privately negotiated transactions;

 

– short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

– through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

– broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

– a combination of any such methods of sale; and

 

– any other method permitted by applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 





 

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(a)(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of
Section 2(a)(11) of the Securities Act will be subject to the prospectus
delivery requirements of the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 





 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without restriction within a ninety
(90) day period pursuant to Rule 144 of the Securities Act.

 

 

 

 



 

